Title: Acct. of the Weather in Septr. [1771]
From: Washington, George
To: 




Septr. 1. Wind fresh from the Eastward. Afternoon Cloudy & Night Raining.
 


2. Ground now for the first time since the Rains abt. the 25th. July Wet. Very warm and but little Wind.
 


3. A Breeze from the Northwest but very sultry notwithstanding—quite clear.
 


4. Still warm & clear—Wind Southerly.
 



5. Warm and clear with but little Wind & that Southerly. The Afternoon Showery with some thunder.
 


6. Misting more or less all day & somewhat Cool, what Wind there was being westerly.
 


7. Very Cloudy in the Morning and raining more or less all day—fine Rain—Wind being about No. East.
 


8. Cloudy all day but clear in the Evening with but little Wind but Cool notwithstanding.
 


9. Clear and pleasand, rather warm with little Wind.
 


10. Warm, with appearances of Rain but none fell here.
 


11. Cool Wind fresh from No. West. Afternoon Warmer—Weathr. Clear.
 


12. Clear and Warmer. Wind Southerly.
 


13. Very warm with but little Wind and that Southerly. Clear.
 


14. Very Cloudy & cool. Wind Northerly but not much of it.
 


15. Cloudy all day, & cool with the Wind Easterly. In the Afternoon and Night Rain.
 


16. Raining very close & constant till about 10 Oclock—then clear & calm.
 


17. Clear & pleasant all day, Wind Westerly, but neither fresh nor cool.
 


18. Clear but cool, very cold wind fresh from the No. West.
 


19. A small frost, but to do no Injury Weather still cool and clear, but not so cold.
 


20. Clear and pleasant, weather much warmer.
 


21. Clear and warm with very little Wind.
 



22. Much such a day as yesterday.
 


23. Very pleasant with but little Wind & that Southerly.
 


24. Warm, clear, and pleasant with but little alteration in the Weather.
 


25th. The Weather the same as has been for 3 or 4 days last past.
 


26. Very Warm but clear with very little Wind.
 


27. Clear and pleasant with the Wind Southerly and warm.
 


28. Very warm with but little Wind & that Southerly wt. Clouds.
 


29. Wind fresh from the Northwest and very cool.
 


30. Still cool & clear—Wind Shifting South Westerly.
